                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



CHARLES SMITH,

                           Petitioner,

         v.                                   CASE NO. 19-3157-SAC

UNITED STATES DISTRICT COURT,

                           Respondent.


                         ORDER OF DISMISSAL

    This matter is a petition for habeas corpus filed under 28

U.S.C. § 2241. On September 20, 2019, the Court received

correspondence from petitioner which reads, in part, “Drop all

lawsuits. Please and thank you.” The Court has liberally

construed that correspondence as a motion to voluntarily dismiss

the actions filed by petitioner and pending before the Court.

    Rule 41(b) of the Federal Rules of Civil Procedure

“authorizes a district court, upon a defendant’s motion, to order

the dismissal of an action for failure to prosecute or for
failure to comply with the Federal Rules of Civil Procedure or ‘a

court order.’” Young v. U.S., 316 F. App'x 764, 771 (10th Cir.

2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been

interpreted as permitting district courts to dismiss actions sua

sponte when one of these conditions is met.” Id. (citing Link v.

Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333

F.3d 1199, 1204 n.3 (10th Cir. 2003)). “In addition, it is well
established in this circuit that a district court is not

obligated to follow any particular procedures when dismissing an

action without prejudice under Rule 41(b).” Young, 316 F. App'x
at 771–72 (citations omitted).

    IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s

correspondence is liberally construed as a motion for voluntary

dismissal, and the motion (Doc. 4) is granted.

    IT IS SO ORDERED.

    DATED:   This 24th day of September, 2019, at Topeka, Kansas.



                                 S/ Sam A. Crow
                                 SAM A. CROW
                                 U.S. Senior District Judge
